MAGRUDER, Circuit Judge
(dissenting).
These “trainees” are required to report for duty at specified hours, and remain on the job during the entire working shift of the regular crew, subject to all the hazards of the employment. They are engaged in mental and physical exertion under the direction and control of a supervisory employee and are gradually broken in to the actual performance of the various routine tasks of yard brakemen. It does not seem to me to be important that the trainees are ordinarily extra men on crews. See Brown v. Chicago, R. I. & P. R. Co., 1926, 315 Mo. 409, 286 S.W. 45, where a “student fireman” serving on a locomotive along with a full engine crew was held to be an employee within the meaning of the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq. See also Rief v. Great Northern Ry. Co., 1914, 126 Minn. 430, 148 N.W. 309. In view of the recognition in the opinion of the court that the trainees here involved “are certainly permitted to work on the premises of the Portland Terminal Company under any common definition of the word work”, I think we are obliged by the comprehensive statutory definitions to hold the trainees to be employees within the meaning of the Fair Labor Standards Act. Cf. Tennessee Coal, Iron & R. Co. v. Muscoda Local, 1944, 321 U.S. 590, 64 S.Ct. 698, 88 L.Ed. 949; National Labor Relations Board v. Hearst, 1944, 322 U.S. 111, 64 S.Ct. 851, 88 L.Ed. 1170. Walling v. Sanders, 6 Cir., 1943, 136 F.2d 78, and similar cases, are not controlling, for there the men involved were admittedly employees, and the only question was, who was their employer? Here, if the trainees are employees, Portland Terminal Company is without doubt their employer. If the Terminal Company had followed the practice of putting approved applicants on the payroll immediately as yard brakemen, but had assigned them for the first week or two as extra men accompanying the regular crews to familiarize themselves with the layout of the yard and gradually to undertake performance of the routine tasks under supervision, such new men, I suppose without any question, would be deemed to be employees. Calling them “trainees”, instead of yard brakemen on trial or probationary employment, could hardly work a change in their status.
It is of no consequence that during their early training period the trainees may be of little immediate benefit — indeed, may be a “disadvantage” — to the company. This may often be the case with learners or beginners. For instance, inexperienced operators of looms in a textile mill may spoil goods, get the machines out of order, have a low production rate, may be in fact an economic liability to the employer, until skill and facility are acquired. None the less, for better or for worse, they are employees. This was well known to Congress when it enacted the Fair Labor Standards Act. It recognized that in certain employments it might be appropriate to allow the hiring of learners, or “trainees”, at less than the generally applicable minimum wage rates. But instead of granting to the employer an outright exemption from the wage provisions of the Act during a specified training period (as was proposed, 83 Cong. Rec. 7389, 7391, 7393), Congress required the payment of the statutory minimum wage to all employees, including learners, unless and until the employer, under regulations to be prescribed by the Wage and Hour Administrator, should obtain a special certificate authorizing the employment of learners at stated wage rates less than the statutory minimum and under such other conditions as the Administrator might pre*221scribe. I think the court’s decision in the case at bar constitutes a serious impairment of the administrative safeguards contained in Section 14 of the Act.